Citation Nr: 1207888	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.

2.  Entitlement to service connection for a separately identifiable neurological disorder of the lumbar spine, to include as secondary to a service-connected orthopedic lumbar spine disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to service connection for a headache disorder.  

5.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1990 to February 1994, as an activated member of the United States Air Force Reserve from September 2002 to March 2004, and as an activated member of the United States Naval Reserve from November 2008 to July 2009.  The Veteran has had period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), to include a documented period of INACDUTRA in May 2000, in the periods between his active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has had the claims before it on one occasion, and in June 2009, remanded the claims for further evidentiary development.  There has been substantial development with regard to additional military service rendered by the Veteran, and the case must once again be remanded for evidentiary development.  

The Veteran appeared at a Travel Board Hearing in December 2008.  A transcript is of record.  

The Veteran has been, at times, represented by a private attorney, by the Texas Veterans Commission, and by the Disabled American Veterans.  Most recently, he identified the Veterans of Foreign Wars of the United States (VFW) as his representative; however, VFW indicated that they were never contacted by the Veteran and that VA should inquire as to if the Veteran wanted them to represent him.  In response, in September 2011, VA sent a letter to the Veteran, indicating his past history of representation and inquiring on whether he still wanted VFW to represent him.  If, in fact, such an election was to be made, VA informed the Veteran of his need to fill out a statement with that organization so as to inform them of his selection of them for representation purposes.  No form was received by VA, and it is clear from his lack of response to VA's inquiry that the Veteran has elected to proceed with his claims without representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has a rather complicated service history, with three separate periods of active duty that are not totally accounted for in the evidentiary record.  The Veteran was a member of the Navy from 1990 to 1994, was in the Air Force Reserve subsequent to this, and was activated between September 2002 and March 2004.  As a result of a medical board, the Veteran was separated from the Air Force Reserve in 2004; however, he was able to meet enlistment standards in the U.S. Naval Reserve at a point subsequent to his discharge.  While a member of the Naval Reserve, the Veteran was yet again activated for service in Operation Iraqi Freedom between November 2008 and July 2009.  The case was remanded previously in June 2009, and at that time, the Board was not aware of this most recent period of active service.  

Essentially, the Veteran contends that he developed viral meningitis while participating in a drill weekend with the U.S. Air Force Reserve.  He maintains that even though this was during a period of INACDUTRA, the disease was aggravated during his second and third periods of active service.  The Veteran contends that headaches, a psychiatric disability, and bilateral hearing loss manifested as a result of his meningitis, and either pre-existed the second part of service and were aggravated during the second or third period of service or, alternatively, should service connection be established for meningitis, that they are secondarily a result of that disorder.  He contends that he experienced a separate neurological disorder to his spine as a result of in-service trauma.  He argues, essentially, that his now service-connected orthopedic lumbar disability either caused or aggravated this disorder.  

With regard to headaches and a psychiatric disability, June 2010 VA examination reports do indicate that the Veteran experiences cognitive dysfunction and a mood disorder secondary to his infection with meningitis.  There are numerous records which show irritability and depressive symptoms both during and subsequent to the last period of active service.  When the Veteran was separated from the Air Force Reserve in 2004, medical findings reviewed by a Medical Review Board noted the presence of headaches and a neuro-psychiatric condition secondary to pre-existing meningitis residuals (implying that those conditions were part in parcel of the residual disability, hence having onset prior to the second period of service).  With respect to meningitis, however, an Air Force Medical Review Board categorized the condition as having undergone an increase in severity between 2002 and 2004.  The Medical Review Board also concluded that while there was such an increase, the nature of the disease progression was such that service factors did not aggravate the condition.  That is, the Medical Review Board found that based on the medical history, it was the service department's determination that the increase in severity was not due to aggravation of meningitis.  

The Veteran does not contend, and the record does not support, a finding that meningitis was caused directly as a result of active military service.  The Veteran clearly was participating in INACDUTRA at the time he was diagnosed with meningitis (a disease not resulting from injury), and thus he cannot be awarded service connection on a direct basis.  See 38 U.S.C.A § 101(2); 38 C.F.R. §§ 3.1, 3.6 (2011).  The Board, in remanding the claim, acknowledged that the May 2000 diagnosis of meningitis was during INACDUTRA, and determined that more medical evidence was needed to determine if meningitis was aggravated in service.  Accordingly, the claim was remanded for a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There have been, as alluded to above, significant developments since the Board issued the latest remand.  Indeed, the Veteran has had an additional year of active service as a member of the Naval Reserve, which included a deployment to support operations in Iraq.  The Veteran has submitted copies of some of his medical records from this last period of active duty, which document some treatment for back pain and a surgical assessment for service-connected shoulder disabilities.  It does appear, however, that the records from this last period of service currently in the claims file are solely from the Veteran's own submission.  That is, the service department does not appear to have been contacted to supply the official copies of the records from this last period of service.  While the Veteran's submissions are helpful, it is unclear that they represent the complete package of his service treatment records for his last period of active duty.  These records may be very helpful in determining the ultimate outcome of the Veteran's claims, and there can be no final adjudication until all records from the last period of active duty have been obtained from the appropriate service department agency.  

Also, the Board notes that the Veteran was afforded VA neurological, orthopedic, audiological, and psychiatric examinations pursuant to its most recent remand order.  As there are, potentially, outstanding service treatment records that have not yet been obtained, the Board cannot conclude with certainty that the opinions authored in June 2010 reflect the most current state of the evidentiary record.  Accordingly, new examinations must be afforded which not only consider these service treatment records, but any other evidence entered into the record after June 2010.  

Moreover, with regard to a neurological disability associated with a spinal injury, the Board notes that the Veteran has been awarded service connection for an orthopedic low back disability in April 2011.  As such, in the Veteran's neurological evaluation, it should be determined if there is any neurological disorder resultant from spinal injury (neuropathy, radiculopathy, etc.), and if so, if it is at least as likely as not that such a condition was caused or aggravated beyond the natural course of the disease process by a service-connected low back disorder.

With regard to meningitis, the examiner should state whether the residuals of meningitis underwent an increase in severity during the last period of active service, and if at any point in both the 2002-2004 and 2008-2009 period of service were clearly and unmistakably not aggravated during service.  That is, the examiner should opine as to if it is undebatable that any increase in severity noted between 2002 and 2004 and 2008-2009 was not a result of aggravation.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied, given that there is now a new period of active duty service to consider.  

2.  Contact the Department of the Navy via the appropriate agency and obtain copies of all service treatment records for the period of service between November 2008 and July 2009.  Attach these records to the claims file.  

3.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment of all private health care providers who have treatment for the disabilities at issue since September 2010.  With any necessary authorization from the Veteran, obtain and associate with the claims file any records identified by him.  If unavailable, a formal finding to that effect should be associated with the claims folder.

4.  The Veteran must be provided 38 C.F.R. § 3.159(e)-compliant notice regarding VA's unsuccessful attempts to obtain this potentially relevant evidence as discussed above, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  


5.  Schedule the Veteran for comprehensive examinations in internal medicine, neurology, psychiatry, and audiology to determine the etiology of the claimed disorders.  The following questions are asked to the appropriate examiner:

a) Did the Veteran's meningitis residuals undergo an increase in severity in the second period of active service (September 2002 to March 2004) and/or the third period of service (November 2008 to July 2009), and if so, is it clearly and unmistakably not due to aggravation of the disorder in these periods of service.  That is, is it undebatable that any increase in meningitis residual severity was not due to aggravation in these two periods of service?  A detailed rationale should accompany any conclusions reached in the narrative portion of the examination report.  

b)  Did the Veteran's cognitive and mood impairments undergo an increase in severity in the second period of active service (September 2002 to March 2004) and/or the third period of service (November 2008 to July 2009), and if so, is it clearly and unmistakably not due to aggravation of the disorder in these periods of service.  That is, is it undebatable that any increase in meningitis-associated   mood/cognitive disorder severity was not due to aggravation in these two periods of service?  Alternatively, should service connection be established for meningitis, the examiner should opine as to if it is at least as likely as not that cognitive and mood disorders were caused or aggravated beyond the natural course of the disease process by said meningitis residuals.  A detailed rationale should accompany any conclusions reached in the narrative portion of the examination report.  

c) Did the Veteran's headache disorder undergo an increase in severity in the second period of active service (September 2002 to March 2004) and/or the third period of service (November 2008 to July 2009), and if so, is it clearly and unmistakably not due to aggravation of the disorder in these periods of service.  That is, is it undebatable that any increase in meningitis-associated   headache disorder severity was not due to aggravation in these two periods of service? Alternatively, should service connection be established for meningitis, the examiner should opine as to if it is at least as likely as not that a headache disorder was caused or aggravated beyond the natural course of the disease process by said meningitis residuals.  A detailed rationale should accompany any conclusions reached in the narrative portion of the examination report.  

d) Does the Veteran currently experience a hearing loss disability for VA purposes under 38 C.F.R. § 3.385?  If so, is it at least as likely as not that such a disorder had causal origins during any point of active service.  If so, and if the Veteran's meningitis is found to be service-connected after the above development has occurred, is it at least as likely as not that a bilateral hearing loss disability was caused or aggravated by said meningitis?  A detailed rationale should accompany any conclusions reached in the narrative portion of the examination report.  

e)  Is it at least as likely as not that the Veteran currently experiences a separately identifiable neurological disorder (e.g. neuropathy, radiculopathy, etc.) associated with in-service trauma to the spine in service?  Alternatively, if there is a separate neurological spine disorder, is it at least as likely as not that the Veteran's service-connected orthopedic disorder of the low spine caused or aggravated a separate nerve disorder beyond the natural course of the disease process.   A detailed rationale should accompany any conclusions reached in the narrative portion of the examination report.  

6.  Following the directed development, readjudicate the issues on appeal.  Should the claims not be granted, issue a supplemental statement of the case to the Veteran and return the claims to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. Sabulsky 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


